JUDGMENT This cause having come on for hearing before the Court on the decision of the Disciplinary Board, and its recommendation that the Respondent be suspended from the practice of law; And, Bar Counsel and the Respondent having submitted their briefs and oral arguments, and the Court having considered the record of the proceedings before the Disciplinary Board, and its Hearing Committee, regularly appointed, and being fully advised; And, the Board having concluded from findings of fact duly made, that the Respondent is guilty of one violation of Disciplinary Rule 1-102A(4), and one violation of Disciplinary Rule 9-102B(4), and having recommended that the Respondent be suspended from the practice of law for a total of seventy-five (75) days; And, it appearing to the Court that the findings of fact are supported in the record by substantial evidence of a clear and convincing nature, and are the facts upon which this matter should be decided by the Court. IT IS ORDERED, ADJUDGED AND DECREED that the Respondent, Spencer T. King, Esquire, is guilty of one count of violating Disciplinary Rule 1-102A(4) and of one count of violating Disciplinary Rule 9-102B(4), and that said violations constitute professional misconduct. And upon consideration of the facts and circumstances, and the recommendations of the Disciplinary Board, and its Hearing Committee: IT IS ORDERED that Spencer T. King, Esquire, be, and he hereby is, suspended from the practice of law in all Courts in the State of New Mexico for a total of seventy-five (75) days from the entry of this Order, effective immediately and thereafter until and unless reinstated by the Court upon application in the manner provided by Rule 18 of this Court’s Rules Governing Discipline. AND IT IS FURTHER ORDERED that the Respondent comply with the provisions of Rule 16 of this Court’s Rules Governing Discipline and file proof thereof, all in the manner and form provided, for notice to any current client he may have. AND IT IS FURTHER ORDERED that Chief Bar Counsel’s Office cause notice of this suspension to be given in the State Bar Bulletin for the information of Bench and Bar. BY THE COURT: LaFel E. Oman Chief Justice John B. McManus, Jr., Justice Donnan Stephenson Justice Samuel Z. Montoya Justice Dan Sosa, Jr., Justice